                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of the
United States of America,

                Plaintiff,

       v.                                                  Case No.: 2:20-cv-01785-BHL

THE WISCONSIN ELECTIONS COMMISSION, and its
Members, ANN S. JACOBS, MARK L. THOMSEN,
MARGE BOSTELMANN, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., in their official capacities,
SCOTT MCDONELL in his official capacity as the Dane
County Clerk, GEORGE L. CHRISTENSON in his
official capacity as the Milwaukee County Clerk,
JULIETTA HENRY in her official capacity as the
Milwaukee Election Director, CLAIRE WOODALL-
VOGG in her official capacity as the Executive Director
of the Milwaukee Election Commission, MAYOR TOM
BARRETT, JIM OWCZARSKI, MAYOR SATYA
RHODES-CONWAY, MARIBETH WITZEL-BEHL,
MAYOR CORY MASON, TARA COOLIDGE,
MAYOR JOHN ANTARAMIAN, MATT KRAUTER,
MAYOR ERIC GENRICH, KRIS TESKE, in their
official capacities; DOUGLAS J. LA FOLLETTE,
Wisconsin Secretary of State, in his official capacity, and
TONY EVERS, Governor of Wisconsin, in his official capacity,

                Defendants.


                                CERTIFICATE OF SERVICE


       I hereby certify that on December 8, 2020, I electronically filed the following documents

with the Clerk of Court, using the CM/ECF system, which will send notification electronically to

all attorneys of record:

       1. Combined Brief of Wisconsin Municipal Officials in Support of Their Respective
          Motions to Dismiss and in Opposition to Request for Emergency Relief;



            Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 2 Document 74
2. Motion to Dismiss Filed on Behalf of Defendants Satya Rhodes-Conway, Mayor of
   Madison, Maribeth Witzel-Behl, City Clerk of Madison, and Scott McDonnell,
   County Clerk of Dane County;

3. Civil L. R. 7(h) Expedited Nondispositive Motion to Quash Subpoena, For Protective
   Order or Order In Limine Barring Testimony of Maribeth Witzel-Behl and Delaying
   Any Evidentiary Hearing; and

4. Declaration of Michael P. May

                                   BOARDMAN & CLARK LLP
                                   By

                                   /s/ Michael P. May
                                   Michael P. May, SBN 1011610
                                   James E. Bartzen, SBN 1003047
                                   Barry J. Blonien, SBN 1078848
                                   mmay@boardmanclark.com
                                   jbartzen@boardmanclark.com
                                   bblonien@boardmanclark.com

                                   Attorneys for Defendants Mayor Satya Rhodes-
                                   Conway, Maribeth Witzel-Behl and
                                   Scott McDonnell




                                      2

  Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 2 Document 74
